Title: To John Adams from Robert J. Evans, 21 February 1820
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philada. February 21. 1820
				
				Your letter of the 14th. current is before me. Be pleased to accept my sincere thanks, for that and other favours of the kind, which were as unmerited on my part, as they are valuable and interesting in themselves.The real character of an action, is always ascertained by the character of the motive, which led to it. Notwithstanding therefore, you may regret the part you took in first introducing Paine into publick notice, there can be no self crimination connected with it. The object of your exertions on that occasion, was not only to render service to a fellow creature who appeared to stand in need of assistance; but also to enlist his talents as a writer in behalf of your country, when she was assailed by difficulty and danger on every side. It is really to be regretted, that “you have not the means to put in writing,” what beyond all question, would be read with great interest and advantage, not only by the present generation, but also by posterity. Your estimate of the publications in the Boston Patriot, during the period alluded to, is below their real value. Events of importance, and the conduct and sentiments of eminent men in relation to them; narrated by one who was so conspicuous an actor himself in the scenes which he describes with such perfect fidelity, must be to the historian the greatest desiderata.You have not forbidden me, to give publicity, to what you have been so obliging as to honour me with;—it would not I hope be disagreeable. I cannot avoid considering every thing derived from such a source, as belonging to your countreymen in general.Sincerely desiring that you may enjoy the most cheering consolations and substantial blessings of Divine Providence, / I remain your greatly obliged friend / and most obedient Servant 
				
					Robert J Evans
				
				
					Strange doctrines have been broached in Congress during the discussion of the Missouri question. Can it be possible that the principles of the revolution are already out of fashion, and to be discarded? I have taken the liberty of forwarding a copy of Chief Justice Tilghman’s address to our Agricultural society recently delivered.
				
			